          Case 1:20-cv-03129-SDA Document 47 Filed 03/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           3/13/2021
 A.B. et al.,

                                Plaintiffs,
                                                             1:20-cv-03129 (SDA)
                    -against-
                                                             ORDER
 New York City Department Of Education,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

        Pending before the Court are two Letter Motions to seal filed by Plaintiffs. (Pls.’ 1/15/21

Ltr. Mot., ECF No. 35; Pls.’ 3/5/21 Ltr. Mot., ECF No. 44.) Plaintiffs seek to seal the following

documents:

        1. An unredacted version of the Affidavit of A.B. and S.V., Parents of G.B., which was filed

            at ECF No. 36. A redacted version of this document was publicly filed at ECF No. 32.

        2. Unredacted versions of Exhibits A through I to Plaintiffs’ memorandum of law in

            support of their motion for attorneys’ fees, which were filed at ECF Nos. 37-1 through

            37-9. Redacted versions of these documents were publicly filed at ECF Nos. 33-1

            through 33-9.

        3. An unredacted version of Exhibit C to Plaintiffs’ reply memorandum of law in further

            support of Plaintiffs’ motion for attorneys’ fees, which was filed at ECF No. 45-1. A

            redacted version of this document was publicly filed at ECF No. 43-3.

In the redacted versions of each of these documents, Plaintiffs have removed their names.

        Plaintiffs’ motions are subject to the test set forth in Lugosch v. Pyramid Co. of Onondaga,

435 F.3d 110 (2d Cir. 2006). That test requires the Court to first determine whether the
            Case 1:20-cv-03129-SDA Document 47 Filed 03/13/21 Page 2 of 3




documents at issue are “judicial documents” by examining whether they are “relevant to the

performance of the judicial function and useful in the judicial process.” United States v. Erie Cnty.,

763 F.3d 235, 239 (2d Cir. 2014). If the documents are judicial documents, then a common law

presumption of access attaches, and the Court must then consider the weight of that

presumption against any “competing considerations.” Lugosch, 435 F.3d at 119-20.

          The documents at issue, which were submitted in connection with Plaintiffs’ motion for

attorneys’ fees, are judicial documents. Cf. Lugosch, 435 F.3d at 121 (concluding that documents

submitted in connection with a motion for summary judgment are “judicial documents” in

context of sealing request). Each of the documents is thus entitled to a strong presumption of

access.

          The Court nevertheless GRANTS the motion to seal these documents. Plaintiffs seek to

redact only that identifying information that should not be publicly available under the

confidentiality provisions of the Individuals with Disabilities Education Act (“IDEA”). See 20 U.S.C.

§ 1417(c) (requiring “the protection of the confidentiality of any personally identifiable data,

information, and records collected or maintained by . . . State educational agencies and local

educational agencies”). The public’s interest in access to judicial proceedings will remain

protected even if these documents are filed in redacted form. See B.J.S. v. State Educ.

Department/Univ. of the State of N.Y., No. 08-CV-00513 (LGF), 2010 WL 502796, at *4 (W.D.N.Y.

Feb. 9, 2010) (redacting names of adult plaintiff and disabled child, suing under IDEA, to protect

identity of child).

          Thus, it is hereby ORDERED that Plaintiffs’ Letter Motions to seal filed at ECF Nos. 35 and

44 are GRANTED.



                                                   2
         Case 1:20-cv-03129-SDA Document 47 Filed 03/13/21 Page 3 of 3




SO ORDERED.

DATED:        New York, New York
              March 13, 2021

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                       3
